[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE #123 DEFENDANT'S MOTION TO ENFORCE SETTLEMENT AGREEMENT; # 125 PLAINTIFF'S MOTION TO RESTORE TO DOCKET AND #126 DEFENDANT'S OBJECTION TO MOTION TO RESTORE TO DOCKET 
The defendant seeks to enforce a settlement agreement which it is alleged was reached following negotiations by the parties in the context of a Pre-Trial Conference before Silbert, J. on September 21, 2000. As a result of evidence offered at a hearing held on January 8, 2001, the court finds that the parties did reach an agreement to settle this case for $35,000.00. Testimony offered by the defendant was to the effect that following negotiations it did extend an offer to the plaintiff in said amount of $35,000 which the plaintiff accepted. Plaintiff's counsel Mark Arons testified that the plaintiff was in attendance at the time of the pre-trial; that he submitted the offer of $35,000 to the plaintiff who authorized him to accept same; that there were no conditions or ambiguities accompanying the offer and that he thereafter informed Judge Silbert that the case was settled for said sum of $35,000. The court in due course issued a notice indicating that the case was reported settled (Exhibit 2). CT Page 483
Here the terms of the settlement were clear and ambiguous. There is no claim of coercion.
Under the circumstances involved herein the court does have power to enforce the settlement agreement.
It should be noted that enforcement of such agreements is essential to the efficient use of judicial resources and preservation of settlement as a viable vehicle for resolving legal disputes. Audubon Association Ltd.Partnership v. Barclay  Stubs, 225 Conn. 804.
It is ordered:
(1) #123 Motion to Enforce Settlement Agreement GRANTED
(2) #125 Motion to Restore to Docket DENIED
(3) #126 Objection to Motion to Restore to Docket SUSTAINED
By The Court
Flanagan, J.